Citation Nr: 0514853	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth metatarsal.

2.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right cornea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2004, the veteran appeared at the Detroit RO and 
testified at a hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

In September 2004, the Board remanded the claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The claims have been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
scheduled VA examination for residuals of a fracture of the 
right fifth metatarsal in December 2004.

2.  The veteran's residuals of a laceration of the right 
cornea consist of a healed in-service injury with no active 
pathology; VA examination shows visual acuity corrected to 
20/30 near, and 20/25 at distance.  




CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination 
requires that the claim for an increased (compensable) rating 
for residuals of a fracture of the right fifth metatarsal be 
denied.  38 C.F.R. § 3.655 (2004).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a laceration of the right cornea have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6099-6001 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in December 2004.  The letter, 
required following the passage of the VCAA, was not mailed to 
the appellant prior to the initial RO adjudication of his 
claim.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the December 
2004 letter that was not fully considered by the RO in the 
subsequent adjudications contained in the supplemental 
statement of the case (SSOC) issued in March 2005.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  It is noted that the veteran offered testimony at a 
travel Board hearing before the undersigned Veterans Law 
Judge in May 2004 at the RO.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA records dated through 
October 2004 as well as service medical records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran was scheduled for 
examinations in December 2004.  While he reported for his 
examination to evaluate his right cornea disorder, he failed 
to report for the examination for fracture of the right fifth 
metatarsal two days prior and did not indicate a desire to be 
rescheduled or submit evidence of good cause for not 
attending that examination.  Notice of both examinations was 
sent to the veteran and he was informed as to the importance 
of the examinations by letter dated December 15, 2004.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examination, and it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting the claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

II.  Increased rating for residuals of a fracture of the 
right fifth metatarsal

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Service connection for fracture of the right fifth metatarsal 
was granted in August 1946 and a noncompensable rating has 
been in effect since December 1945.  The veteran filed his 
current claim for an increased rating in January 1997.  VA 
treatment records reflect that the veteran suffered a 
cerebrovascular accident in August 1997 and that he is now 
confined to a wheelchair or scooter.  

At his May 2004 travel Board hearing, the veteran testified 
that since he had been in his motorized scooter (reportedly 
seven years prior to the hearing), he did not put any weight 
on his foot.  Prior to using the scooter he had a limp due to 
the residuals of fracture of the right fifth metatarsal.  At 
that time, he took aspirin or Tylenol for the pain.  He 
reported that he now had pain in the right foot.  He stated 
he was sometimes mobile, and that when he is, the foot felt 
funny.  It was sometimes numb.  

By letter dated December 15, 2004, the veteran was notified 
that when a claimant, without good cause, fails to report for 
an examination, the claim shall be rated based on the 
evidence of record.  He was also advised that without an 
examination, his claim may be denied.

The veteran was scheduled for VA examination on December 17, 
2004, but he failed to report to the examination.  A podiatry 
consultation dated in November 2004 reflected nail and skin 
care of the feet without discussion of the right fifth 
metatarsal.  

In a March 2005 supplemental statement of the case mailed to 
the veteran's most recent address of record, he was advised 
that the RO received notice of his failure to report for 
examination.  In March 2005, through his representative, he 
requested that the case be forwarded to the Board.

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 and 
3.655.  Specifically, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  

The Board specifically remanded this case to the RO in 2004 
to schedule the veteran for VA examination to assess the 
current severity of his fracture of the right fifth 
metatarsal, as he had not undergone examination since 1997.  
The veteran failed to attend the scheduled VA evaluation in 
December 2004.  He has not provided any information as to why 
he failed to attend the scheduled VA examination of his right 
foot.  Accordingly, the Board has no choice but to deny the 
veteran's increased rating claim due to a failure to attend 
the scheduled VA evaluation.  

Although the RO did not specifically notify the veteran of 
38 C.F.R. § 3.655, there is no prejudice by the Board's 
consideration of this provision as the veteran was provided 
adequate notice of the adverse consequences for failure to 
report for VA examination, including that his claim may be 
denied, by means of the December 2004 letter from the RO.   

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for an increased rating for 
residuals of a fracture of the right fifth metatarsal.  
Consistent with 38 C.F.R. § 3.655 (b), the claim must be 
denied.  


III.  Increased rating for residuals of a laceration of the 
right cornea

Service medical records show the veteran sustained injury to 
his right cornea.  Service connection for residuals of a 
laceration of the right cornea was granted in August 1946 and 
a noncompensable rating has been in effect since December 
1945.  The veteran filed his current claim for an increased 
rating in January 1997.  

Upon VA visual examination in March 1997, the veteran's 
visual acuity on the right was 20/30, best corrected 20/25.  
Pupils were equal, round, and reactive.  Extraocular muscle 
function was full.  Confrontation visual fields were full.  
Dilated fundus examination was also unremarkable.  There was 
evidence of a posterior vitreous detachment in each eye. 

VA treatment records dated through December 2004 do not 
reflect complaints or treatment of laceration of the right 
cornea.  

The veteran testified before the undersigned that his right 
eye waters when he reads due to the injury to the cornea.  He 
also explained that he has a spot in his vision about the 
size of the end of a pencil, through which he cannot see.  

VA conducted a special ophthalmological examination of the 
veteran in December 2004.  His previous ocular history was 
noted, including the penetrating injury to the right eye in 
service.  He denied any surgical history or ocular 
medications, and reported that he refused to have eye drops 
or dyes placed in his eyes.  He explained that the last time 
he had his eyes dilated they were blurry for a week 
afterwards.  The veteran reported he was a diabetic, and his 
last hemoglobin A1C test was noted to be 8.4, considered high 
by the examiner.  He explained that current symptoms included 
eye watering.  On examination, visual acuity of the right eye 
corrected at near was 20/30 and was 20/25 at distance with 
current prescription.  An attempt at refraction did not 
improve his acuity.  Motilities were smooth and full for each 
eye.  Confrontation fields were full.  Pupils were normal and 
reactive.  Slit lamp examination revealed blepharitis.  He 
showed corneal arcus of 360 degrees both corneas.  There was 
no evidence of corneal scarring found.  Both ventral corneas 
were perfectly healthy and clear.  The anterior chambers were 
deep and quiet.  The right iris was slightly oblong, maybe 
suggestive of the previous injury.  Both intraocular lenses 
showed sclerotic changes and synersis of both vitreous.  
Tonometry was not performed as the veteran refused drops.  
Digital pressures were firm but equal.  Undilated fundus 
evaluation showed healthy discs and no evidence of diabetic 
retinopathy.  

The assessment was normal appearing corneas with age-related 
changes.  There was early cataractous formation in each eye 
and resulting mildly reduced acuity.  Also noted were 
blepharitis and refractive error corrected with bifocal 
glasses.  The examiners concluded there were no residuals of 
laceration of the cornea occurring approximately 60 years 
prior.  Both corneas looked healthy and demonstrated no 
visual compromise related to the old injury.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the particular disability for which the veteran has 
been service connected is not listed in the Rating Schedule, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  For example, the 
residuals of laceration of the right cornea are rated 
analogous to keratitis under Diagnostic Code (DC) 6001.  
Keratitis (DC 6001), uveitis (DC 6000), scleritis (DC 6002), 
iritis (DC 6003), cyclitis (DC 6004), choroditis (DC 6005), 
retinitis (DC 6006), recent intra-ocular hemorrhage (DC 
6007), detachment of retina (DC 6008), unhealed injury of eye 
(DC 6009), in chronic form, are to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating of 10 percent may be assigned 
during active pathology.  38 C.F.R. § 4.84a (2004).  A 
noncompensable evaluation may be assigned for corrected 
bilateral visual acuity of 20/40 (6/12).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran has argued that his service-connected residuals 
of laceration of the right cornea are sufficiently disabling 
so as to warrant assignment of a compensable evaluation.  The 
evidentiary record is not supportive in this regard.  The 
2004 special ophthalmological examination disclosed that the 
corneal scar was not found to be productive of any residuals 
and that there was no related visual compromise.  Corrected 
visual acuity was still 20/30 near and 20/25 distance, and 
the confrontation fields were full.  The pertinent governing 
rating criteria do not provide for a compensable evaluation 
when there is no disablement due to the service-connected 
disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for residuals of 
laceration of the right cornea.  See Gilbert, 1 Vet. App. at 
53.

The Board finds that there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the noncompensable 
schedular rating assigned is adequate in this case, as there 
are no residuals.  Upon VA examination in April 1997, the 
veteran stated that he worked at a paper company for 23 years 
and retired in 1987 because of panic attacks, as opposed to 
any visual problems.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable evaluation for residuals of a fracture of the 
right fifth metatarsal is denied.  

A compensable evaluation for residuals of a laceration of the 
right cornea is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


